                                                 U.S. Department of Justice


                                                 United States Attorney
                                                 Eastern District of New York

ICR/AFM/KCB                                      271 Cadman Plaza East
F. #2018R01047                                   Brooklyn, New York 11201



                                                 September 17, 2020


By Email and ECF

James M. Branden
Albert Y. Dayan
Kenneth J. Kaplan
Joel M. Stein
Geoffrey R. Kaiser
Todd D. Greenberg
John S. Wallenstein
Richard D. Willstatter

                Re:   United States v. Jack Cabasso, et al.
                      Criminal Docket No. 19-CR-582 (DRH)

Dear Counsel:

              Enclosed please find the government’s supplemental production of discovery
in accordance with Rule 16 of the Federal Rules of Criminal Procedure. The materials
produced are subject to the protective order entered in this case on May 29, 2020.

               Specifically, enclosed please find Quickbooks Enterprise database files that
were seized pursuant to search warrant from Aventura’s Quickbooks server
(AVENTURA_0000000515 – 522). Login information for these files will be provided upon
request; note that these files can only be accessed with proprietary Quickbooks Enterprise
software.

               In order to make this information more accessible to defense counsel, the
government is also producing two sets of data extracted from the Quickbooks database file
Bates numbered AVENTURA_0000000519. This data includes a Microsoft access database
that contains the contents of that Quickbooks database (AVENTURA_0000000523), as well
as standardized reports exported from Quickbooks (AVENTURA_0000000511 – 514).
Further details regarding each file are contained in the table below.
              The government renews its request for reciprocal discovery from the
defendants.



                          Records                                  Bates Number
 Quickbooks Report - Sales by Customer                         AVENTURA_0000000511
 Quickbooks Report - Inventory Valuation                       AVENTURA_0000000512
 Quickbooks Report - Purchases by Vendor                       AVENTURA_0000000513
 Quickbooks Report - Purchases by Item                         AVENTURA_0000000514
 Quickbooks Database - Northport Group Inc.QBW
                                                               AVENTURA_0000000515
 Quickbooks Database - Northport Group.QBW
                                                               AVENTURA_0000000516
 Quickbooks Database - NORTHPORT REALTY GROUP
 LLC.04.12.2019 (Backup Sep 09,2019 07 44 AM).QBB
                                                               AVENTURA_0000000517
 Quickbooks Database - NORTHPORT REALTY GROUP
 LLC.QBW                                                       AVENTURA_0000000518
 Quickbooks Database - SBU_0_Aventura Technologies2017
 - Nov 05,2019 01 00 AM.QBB
                                                               AVENTURA_0000000519
 Quickbooks Database - Northport Group.QBW.TLG
                                                               AVENTURA_0000000520
 Quickbooks Database - SBU_0_Northport Group Apr
 11,2019 01 00 AM.QBB                                          AVENTURA_0000000521
 Quickbooks Database - SBU_0_Northport Group Apr
 12,2019 01 00 AM.QBB                                          AVENTURA_0000000522
 Access Database Containing Data from
 AVENTURA_0000000519                                           AVENTURA_0000000523




                                             2
               If you have any questions or requests regarding further discovery or a
disposition of this matter, please do not hesitate to contact us.

                                                  Very truly yours,

                                                  SETH D. DUCHARME
                                                  Acting United States Attorney

                                           By:             /s/
                                                  Ian C. Richardson
                                                  Alexander Mindlin
                                                  Kayla Bensing
                                                  Assistant U.S. Attorneys
                                                  (718) 254-6299/6433/6279

Enclosures

cc:    Clerk of the Court (DRH) (by ECF) (without enclosures)




                                              3
